Cite as 2016 Ark. App. 174


                    ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-15-639



                                                  Opinion Delivered   March 16, 2016

SHANE LEE WILLS                                   APPEAL FROM THE WASHINGTON
                              APPELLANT           COUNTY CIRCUIT COURT
                                                  [NO. DR-04-554]
V.
                                                  HONORABLE JOANNA TAYLOR,
                                                  JUDGE
THERESA WILLS AND MINOR CHILD
                     APPELLEES                    AFFIRMED


                               LARRY D. VAUGHT, Judge

        Shane Wills appeals the Washington County Circuit Court’s order denying his request

 for a change of custody of his son and granting appellee Theresa Wills’s request for a change

 of visitation. We affirm.

        Shane Wills has a biological son whose biological mother, Cherokee Shea, has been

 largely absent from his life. By all accounts, Theresa Wills, whom Shane married after his

 divorce from Cherokee Shea, has been the child’s mother figure since he was an infant. In

 2011, the court allowed Theresa to intervene in Shane and Cherokee’s custody case and

 found that Theresa stood in loco parentis to the child. The order stated that Shane was the

 custodial parent but that Theresa should be granted visitation. The court then entered an

 agreed order stating Theresa would receive one-half of the child-support payments that

 Cherokee Shea paid to Shane Wills. The following year, Shane and Theresa were divorced.

 While there was conflicting testimony, it appears that their divorce was not amicable. On
                                   Cite as 2016 Ark. App. 174

March 25, 2014, Shane filed a motion to terminate Theresa’s visitation rights. He argued that

his acrimonious divorce from Theresa constituted a change in circumstances warranting

modification of visitation. After a hearing on the issue, the court found that there were no

changed circumstances warranting a change of custody but that circumstances had changed

enough to warrant a modification of visitation. The court ordered Shane and Theresa to

have equal visitation in a week-on, week-off format. The order also found Shane in

contempt for failing to give Theresa her share of the child-support payments he had

received. He was given sixty days to pay Theresa $5,040.82 in back child support. Shane

filed a timely notice of appeal.

       In reviewing domestic-relations cases, appellate courts consider the evidence de novo.

Brown v. Brown, 2012 Ark. 89, at 6–7, 387 S.W.3d 159, 163. We will not reverse the circuit

court’s findings unless they are clearly erroneous. Id., 387 S.W.3d at 163. When our

determination of whether the circuit court’s findings are clearly erroneous turns on the

credibility of the witnesses, we give special deference to the superior position of the circuit

court to evaluate the witnesses, their testimony, and the child’s best interest. Baber v. Baber,

2011 Ark. 40, at 9–10, 378 S.W.3d 699, 705. A circuit court maintains continuing jurisdiction

over visitation and may modify or vacate those orders at any time when it becomes aware of

a change in circumstances or facts not known to it at the time of the initial order. Martin v.

Scharbor, 95 Ark. App. 52, 233 S.W.3d 689 (2006). Although visitation is always modifiable,

to promote stability and continuity for the children and to discourage repeated litigation of

the same issues, courts require more rigid standards for modification than for initial

determinations. Meins v. Meins, 93 Ark. App. 292, 218 S.W.3d 366 (2005). Thus, the party


                                               2
                                 Cite as 2016 Ark. App. 174

seeking a change in visitation has the burden to demonstrate a material change in

circumstances that warrants such a change. Baber, 2011 Ark. 40, at 9–10, 378 S.W.3d at 705.

       The primary consideration regarding visitation is the best interest of the child. Meins,

93 Ark. App. 292, 218 S.W.3d 366. Important factors the court considers in determining

reasonable visitation are the wishes of the child, the capacity of the party desiring visitation

to supervise and care for the child, problems of transportation and prior conduct in abusing

visitation, the work schedule or stability of the parties, and the relationship with siblings and

other relatives. Id., 218 S.W.3d 366. Fixing visitation rights is a matter that lies within the

sound discretion of the circuit court. Id., 218 S.W.3d 366.

       The Arkansas Supreme Court has repeatedly discussed the concept of in loco

parentis:

               In Standridge v. Standridge, 304 Ark. 364, 803 S.W.2d 496 (1991), we cited
       Black’s Law Dictionary (5th ed. 1979) defining “in loco parentis ” as “in place of a
       parent; instead of a parent; charged factitiously with a parent’s rights, duties, and
       responsibilities.” In Moon Distributors v. White, 245 Ark. 627, 434 S.W.2d 56 (1968), we
       permitted a wrongful-death award to a decedent’s stepdaughter to whom the
       decedent stood in loco parentis, noting that the stepdaughter lived in the home with her
       stepmother “as mother and daughter.” Finally, this court has treated grandparents
       who stood in loco parentis differently from grandparents who did not. See Johnson v.
       Tompkins, 341 Ark. 949, 20 S.W.3d 385 (2000). In Johnson, we held that the
       grandparents had no right to present evidence on whether adoption would be in their
       grandchild’s best interest. Id. We distinguished our decisions in Quarles v. French, 272
Ark. 51, 611 S.W.2d 757 (1981), and Cox v. Stayton, 273 Ark. 298, 619 S.W.2d 617
       (1981), in which we held that grandparents had standing to intervene in adoption
       proceedings involving their grandchildren, because the grandparents in those cases
       stood in loco parentis to their grandchildren. We hold that a court may award visitation
       to a stepparent who stands in loco parentis to a minor child when it determines that it is
       in the best interest of the child.

Bethany v. Jones, 2011 Ark. 67, at 10, 378 S.W.3d 731, 737 (quoting Robinson v. Ford-Robinson,

362 Ark. 232, 239–40, 208 S.W.3d 140, 144 (2005)).


                                               3
                                  Cite as 2016 Ark. App. 174

       Shane argues on appeal that the trial court violated his constitutional right to direct

the control and upbringing of his child when it refused to terminate Theresa’s visitation

rights. It is fundamental that the Due Process Clause of the Fourteenth Amendment

protects the rights of parents to direct and govern the care, custody, and control of their

children. Bethany, 2011 Ark. 67, at 8, 378 S.W.3d at 736 (citing Troxel v. Granville, 530 U.S. 57

(2000) (plurality opinion) (declaring Washington State’s grandparent-visitation act

unconstitutional as applied) and Linder v. Linder, 348 Ark. 322, 72 S.W.3d 841 (2002) (holding

that Arkansas’s grandparent-visitation statute was unconstitutional as applied where it

violated a mother’s fundamental liberty interest under the due-process clause to parent her

child)). Shane contends that allowing an in loco parentis stepparent to exercise visitation

over the objections of the natural parent violates the natural parent’s constitutional right to

direct the care and upbringing of his child. Shane relies heavily on Troxel v. Granville, 530 U.S.
57, 65–66 (2000), and Foust v. Montez-Torres, 2015 Ark. 66. He argues that both cases require

that a biological parent’s choices for his child must trump the interest of a nonparent,

meaning that he should be allowed to terminate Theresa’s visitation rights.

       However, we cannot rule on the merits of Shane’s constitutional argument 1 because

he failed to obtain a ruling on that issue from the circuit court. While he raised the issue

below, the circuit court’s order does not mention it. It is the obligation of an appellant to

obtain a ruling from the trial court in order to preserve an issue for appellate review.

McCraney v. State, 2010 Ark. 96, at 7, 360 S.W.3d 144, 149. Failure to obtain a ruling precludes

       1
        The Arkansas Supreme Court has previously addressed the same issue in Robinson
v. Ford-Robinson, 362 Ark. 232, 208 S.W.3d 140 (2005), and Bethany v. Jones, 2011 Ark.
67, 378 S.W.3d 731, and held that a circuit court may award visitation to a stepparent
standing in loco parentis over the natural parent’s objection.
                                                4
                                  Cite as 2016 Ark. App. 174

our review of that argument on appeal. Wilson v. Union Pac. R.R. Co., 2011 Ark. App. 508, at

6 (citing Bunn Builders, Inc. v. Womack, 2011 Ark. 231 (holding that the failure to obtain a

ruling at the trial court level precludes the review of an issue on appeal)). Thus, we will not

consider appellant’s constitutional challenge.

       To the extent that Shane attempts in his brief to challenge the circuit court’s finding

of changed circumstances, 2 he has failed to provide persuasive authority or argument to

support his position. In Stilley v. James, 347 Ark. 74, 79, 60 S.W.3d 410, 414 (2001), the

Arkansas Supreme Court explained, “We have stated on many occasions that we will not

consider the merits of an argument if the appellant fails to cite any convincing legal authority

in support of that argument, and it is otherwise not apparent without further research that

the argument is well taken.” Shane cites no law in his brief relevant to changed

circumstances and makes no persuasive argument as to why the circuit court’s changed-

circumstances finding should be reversed.

       Affirmed.
       HOOFMAN and BROWN, JJ., agree.

       Osborne Law Firm, by: Ken Osborne, for appellant.
       Law Offices of Steven H. Kay and Associates, by: Steven H. Kay, for appellee.

       2
        While Shane’s brief contains numerous factual arguments presenting Theresa in a
bad light, he repeatedly argues that these facts demonstrate why her in loco parentis status
should not trump his own right to direct the care and upbringing of his child. He
addresses the issue of changed circumstances only in a single conclusory sentence at the
end of his brief. In Nucor Steel-Arkansas v. Arkansas Pollution Control & Ecology Commission,
2015 Ark. App. 703, at 15, we addressed a very similar situation and held that a
conclusory sentence is insufficient to raise an issue for appellant review. A finding or
conclusion by a lower tribunal, if not attacked on appeal, must stand as a basis for
affirmance. See generally Sheppard v. Ark. Alcoholic Bev. Control Bd., 2014 Ark. App. 604,
447 S.W.3d 614; Camp v. State, 66 Ark. App. 134, 991 S.W.2d 611 (1999).



                                                 5